Citation Nr: 0102511	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-15 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an earlier effective date for the grant of 
Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  The veteran was a prisoner of war (POW).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO), which granted service connection for 
the cause of the veteran's death.

On notice of disagreement the appellant, the widow of the 
veteran, stated that her disagreement was based on a clear 
and unmistakable error (CUE) which had been committed by the 
RO.  However, because a final determination has not been 
rendered for this matter, the appellant's assertion cannot be 
considered as a claim for CUE. 

In May 1987 the appellant filed an application for death 
pension benefits.  The RO denied the claim.  Thereafter the 
appellant continued to maintain that entitlement to death 
pension benefits was warranted.  In September 1987, the RO 
reiterated reasoning as to why entitlement to death pension 
benefits was not warranted, and advised the appellant of her 
due process rights.  The appellant did not file an appeal 
thereafter.  As such, the matter has not been properly 
developed for appellate review.  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1987.

2.  On May 14, 1987, the RO received the appellant's 
application for pension benefits.  On the application the 
appellant checked that she was not claiming that the cause of 
the veteran's death was due to service.

3.  In July 1987 the RO denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant did not appeal.

4.  On May 18, 1998, the RO received the appellant's 
application for DIC benefits.


CONCLUSION OF LAW

The criteria required for entitlement to an earlier effective 
date for the grant of DIC benefits are not met.  38 U.S.C.A. 
§ 5110(a), (d)(1) (West 1991); 38 C.F.R. §§ 3.152(b)(1), 
3.400(c)(2) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to an earlier effective date 
for the grant of DIC benefits.  VA law and regulation states 
except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
for service-connected death after separation from service is 
the first day of the month in which the veteran's death 
occurred if the claim is received within 1 year after the 
date of death; otherwise, it is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).

In this case, the requirements for entitlement to an earlier 
effective date for the grant of DIC benefits are not met as a 
matter of law.  Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
February 1987 the VA received notice of the veteran's demise.  
At that time, the appellant, via her representative, only 
asked the VA to take appropriate actions to immediately 
terminate the veteran's pension award.  No reference to a 
claim for DIC was made.

In March 1987, the RO received the appellant's VA Form 21-
530, Application for Burial Benefits, wherein she did not 
indicate that she wanted to claim that the cause of the 
veteran's death was due to service.  An application for 
burial benefits, without such indication, cannot be 
considered as an application for DIC benefits.  Mitscher v. 
West, 13 Vet. App. 123, 128 (1999); Shields v. Brown, 8 Vet. 
App. at 349; Herzog v. Derwinski, 2 Vet. App. 502, 503 
(1992); 38 C.F.R. § 3.155(a), 3.152(b)(1).  That same month, 
the VA told the appellant of additional VA benefits she may 
wish to pursue, to include filing a claim for DIC.  

In May 1987, the RO received the appellant's, VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension By a Surviving Spouse or Child (Including 
Accrued Benefits and Death Compensation, Where Applicable).  
Although VA law and regulation provide that a claim for 
pension shall be a claim for DIC and vice versa, see 
38 U.S.C.A. § 5101(b)(1) (West 1991); 
38 C.F.R. § 3.152(b)(1), on the application, the appellant 
checked that she was not claiming that the cause of the 
veteran's death was due to service, and thereafter, completed 
information associated with her net worth.  The RO construed 
the application as a claim for death pension benefits and 
denied the matter.  Thereafter, the record shows that the 
appellant submitted information maintaining that she was 
entitled to receive death pension benefits and the RO replied 
why entitlement to death pension benefits remained denied.  

It is noted that even if the May 1987 VA Form 21-534 should 
have been construed as a claim for DIC benefits, the record 
shows that in July 1987 the RO again told the appellant that 
she was not entitled to death pension benefits and that there 
was no evidence that the veteran's death was related to his 
service-connected disabilities.  The appellant however did 
not file notice of disagreement with the DIC determination.  
Rather, correspondence received dated from August to 
September 1987 maintains that entitlement to death pension 
benefits was warranted.  

The record thereafter is devoid of correspondence between the 
VA and the appellant until 1995.  In November 1995 the 
appellant furnished an Improved Pension Eligibility 
Verification Report to the RO, and in response the RO told 
the appellant that her claim for nonservice-connected pension 
benefits was denied.  

On May 18, 1998, the RO received the appellant's VA Form 21-
534, wherein she indicated that she wanted to pursue a claim 
of entitlement to DIC benefits.  Medical opinions relating 
the cause of the veteran's death to service were furnished at 
that time as well.  In August 1998, the RO, among other 
things, granted service connection for the cause of the 
veteran's death.  In the notification letter dated that same 
month, the RO told the appellant that her claim for DIC had 
been approved effective June 1, 1998.  

As previously noted, in this case, the requirements for 
entitlement to an earlier effective date for the grant of DIC 
benefits are not met.  As illustrated above, the date of 
receipt of the May 18, 1998, application for DIC is 
controlling.  Additionally, because it was received more than 
a year after the date of the veteran's demise, the effective 
date of June 1, 1998, is proper.  See 38 U.S.C.A. 
§§ 5110(d)(1),  5111 (West 1991); 38 C.F.R. § 3.400(c)(2).  

The appellant contends that she is entitled to an earlier 
effective date because she did not know of the association 
between the veteran's heart disorder and his disabilities 
attributable to his POW experiences and the VA knew of this 
association and should have adjudicated this inferred claim.  
She also contends that VA failed in its duty to assist by not 
notifying her of the medical evidence linking the veteran's 
ischemic heart disease to his POW experiences.  However, the 
record, contrary to the appellant's assertions, shows that 
the VA fulfilled its duty to assist.  As previously noted, in 
March 1987, the VA apprised the appellant of all applicable 
VA benefits she may wish to pursue.  The appellant thereafter 
submitted an application for death pension benefits, noting 
that she was not claiming that the cause of the veteran's 
death was service related.  Additionally and in any event, in 
July 1987 the VA considered the claim of entitlement to 
service connection for the cause of the veteran's death, 
denied the matter, and notified the appellant of the denial.  
The appellant did not file notice of disagreement with that 
determination.  Thus the matter became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); Lalonde v. West, 12 Vet. App. 377 
(1999).

Finally, the Board notes that liberalizing regulation, 
effectuated on August 24, 1993, established that the presence 
of ischemic heart disease with a history of swelling and/or 
edema of the legs and feet was to be considered beriberi 
heart disease for POW claims.  See Pub. L. No. 91-376 (August 
26, 1993), now codified as 38 C.F.R. § 3.309(c).  However, 
prior to this legislative enactment, the VA was not aware of 
the medical association between the cause of the veteran's 
death and service.  Thus, even though a claim for direct 
service connection was possible prior to 1993, the VA's 
action or inaction was proper under then existing regulation.  
Again, the VA apprised the appellant of all possible claims 
she may wish to pursue after the veteran's demise.  Further, 
when this legislation was enacted, the VA had no obligation 
to inform the appellant of such.  Lyman v. Brown, 5 Vet. 
App. 194 (1993); Wells v. Principi, 3 Vet. App. 307 (1992). 
Under the circumstances of this case, VA fulfilled its duty 
to assist.

It is also noted that although the appellant was awarded DIC 
benefits under a liberalizing change in the law, the criteria 
for entitlement to an earlier effective date pursuant to 
38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114(a) 
(2000), are not met.  Section 3.114 provides where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law or VA issue which became 
effective on or after the date of its enactment or issuance, 
in order for a claimant to be eligible for a retroactive 
payment under the provisions of this paragraph the evidence 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. § 
3.114.  In this case, the evidence does not show that the 
appellant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law.  As 
previously noted, the appellant submitted supporting medical 
evidence of a nexus between the cause of the veteran's death 
and service with her May 1998 application for benefits.  
Prior to this time, the requirements for establishing service 
connection were not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2000).

Accordingly, the requirements for entitlement to an earlier 
effective date for the grant of DIC benefits are not met as a 
matter of law.  Shields v. Brown, 8 Vet. App. at 351-352; 
Sabonis v. Brown, 6 Vet. App. at 430.  The appeal is denied.



ORDER

Entitlement to an earlier effective date for the grant of DIC 
benefits is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

